 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDDasal Caring Centers,Inc.,d/b/a Lemay CaringCenter, and Dasal Caring Centers, Inc., d/b/aWalton Caring CenterandService EmployeesInternational Union,Local 50,AFL-CIO. Case14-CA-1742130 May 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 21 February 1985 Administrative Law JudgePhilW.Saunders issuedthe attached decision. TheRespondent filed exceptions and a supporting brief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings, 2and conclusionsand to adopt the recommendedOrder as modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawiThe Respondenthas exceptedto the judge'sadoption,with onlyminor modifications,of many portions of the GeneralCounsel's posthear-ing brief as part of his decision.We donot encourage thispractice butbecause both the record and caselaw cited fullysupport thejudge's find-ings,we do not find that the judge has acted prejudicially SeeWashing-tonBeef Producers,264 NLRB 1163 fit. 2 (1982), enfd. mew. 735 F 2d1371 (9th Cir. 1984).The Respondent has excepted to some of the judge's credibility find-ings.The Board's establishedpolicy isnot to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convincesus that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cit. 1951)We havecarefully examinedthe recordand find no basis for reversingthe findings.2We agreewith the judge's general statementof the lawconcerningthe adverse inference rule, but do not adopt his use of the rule in oneinstance.We donot agree with his drawing an inference from the Re-spondent's refusal toproduce thesubpoenaed employmentapplicationsthat the employees it hired were less qualified than those of its predeces-sor or thattheyfailed to meet the Respondent'spurportedstandards forhiringWhile it is proper to infer that the employment applications areunfavorable to the Respondent's position,it is not proper to draw suchspecificconclusions from applicationswhich mightgive rise to more thanone inference regardingtheirsubstantivecontent.Cf.AutoWorkers Y.NLRB,459 F 2d 1329 (D C Cir. 1972), wherethe failureto produce sub-poenaed hiring records was found to warrant the striking of a cost-cut-ting defense to allegations that employees were discharged in violation ofSec. 8(aX3) and(1).Ourrefusal to adopt the judge's inference concerningthe employment applicationsdoes not, however, affectour adoption ofhis finding that the Respondent violated Sec.8(aX3) and(1) inasmuch asother evidence,particularly the credited testimony concerning ActingAdministrator Sczpanski's comments to employees,amply demonstratesthat the Respondent refused to hire its predecessor's employees becauseof their union affiliation8We shall modifythe judge's recommendedOrder to provide for thereinstatement of employees who were discriminatorily denied employ-ment.We also shallprovidea new notice which reflects this modifica-tion,modifies the languageto conformthe standard language used forcease-and-desist provisions and toconform withother provisions of therecommendedOrder,and setsforth thenames of the discriminatees.judge as modified below and orders that the Re-spondent,Dasal Caring Centers, Inc., d/b/a LemayCaring Center, and Dasal Caring Centers, Inc.,d/b/a Walton Caring Center, St. Louis, Missouri,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 2(b)."(b) Offer to each of the employeesnamed in theappendix, within the previously describedunits, im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any rights or privileges previously en-joyed."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to employ former employ-ees of Walton Homes, Inc., because of their mem-bership in or representation in the Union, or be-cause of their coverage by a contract betweenWalton Homes and Service EmployeesInternation-alUnion, Local 50, AFL-CIO.WE WILL NOT refuse to bargain with ServiceEmployees International Union, Local 50, AFL-CIO concerning the rates of pay,wages,hours, andother working conditions of our employees at ourWalton and Lemay Centers.WE WILL NOT tell employees that they mustwithdraw from the Union in order to be hired.WE WILL NOT tell employees thatcontinued em-ployment depends on their withdrawal from theUnion.WE WILL NOTinterrogateemployeesabout theirunionactivities.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, onrequest, recognize and bargain ingood faith with Service EmployeesInternationalUnion, Local 50, AFL-CIOconcerning the ratesof pay,wages,hours of work, and other workingconditions of our employees at our Walton andLemay Centers in these bargaining units:280 NLRB No. 7 LEMAY CARING CENTERAll employees at our Walton facility at 4527Forest Park Blvd., St. Louis, Missouri, exclud-ing office clerical and professional employees,guards and supervisors as defined in the Act,andAll employees at our Lemay facility at 1204Telegraph Road, St. Louis, Missouri, includingcertifiedmedicine technicians,nursing assist-ants,activity employees, laundry, dietary andhousekeeping employees, excluding office cler-icaland professional employees, registerednurses,licensed practical nurses, guards andsupervisors as defined in the Act.WE WILL offer all the employees listed belowwithin theunitswho were represented by Local 50and covered by contracts between Service Em-ployeesInternationalUnion, Local 50, and prede-cessorWaltonHomes,Inc. as of 30 April 1984, im-mediate andfull reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any rights or privileges previously en-joyed.Adams, Brenda SueCockrell,WandaDarby, CherylDuffen, RozellaDuroso, DeborahFurgerson,JacquelynRobinson, AnnetteRothiff, BeulahSmith, Bobbie JeanSmith, ElizabethWilson, VirginiaDonaldson, AlbertaMartin,Carol A.Rogers, SarahIrby,MagnoliaThompson, EdnaCluck, PaulaBishop, EdnaHall, LucindaHatcher, RuthMitchell, DianeGries, AnitaKiser, DorothyLambert, Mary AnnMalady, CorlottaMartin, ElizabethNewton, Linda L.Rozgowski, DebbieGlass, EvelynDrennan, MarieWE WILL reimburse the above employees forany losses they may have suffered by reason of ourrefusal to employ them upon our commencementof operation of the Walton and Lemay facilitiesless any interim earnings, plus interest.DASAL CARING CENTERS, INC.Sandra J. Holman, Esq.,for the General Counsel.Gerald Tockman, Esq.,for the Respondent.Linda Krueger MacLachlan, Esq.andBoneva Brownforthe Charging Party.DECISION61STATEMENT OF THE CASEPHIL W. SAUNDERS,Administrative Law Judge. Basedon an original charge filed on May 9,1984,1 by ServiceEmployees InternationalUnion,Local 50, AFL-CIO(theCharging Party,theUnion,or Local50) a com-plaint and amendment to the complaint was issued onJune 13 and 18 against Dasal Caring Centers, Inc. (Re-spondent or Dasal)alleging a violation of Section 8(a)(1),(3),and(5) of the Act. Respondent filed an answer tothe complaint denying it had engaged in the allegedmatter, and subsequent to the hearing, both the GeneralCounsel and Respondent filed briefs in this matter.On the entire record in the case,and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERSWalton Home Inc. is a corporation duly organizedunder and existing by virtue of the laws of the State ofMissouri and,at all times material herein,has maintainedan office and place ofbusinessat 1204 Telegraph RoadinSt.Louis,Missouri (the Lemay Home or Center).Walton Home, Inc. also maintained another place ofbusiness at 4527 Forest Park in St. Louis, Missouri (theWalton Home or Center). Walton Home, Inc. was at alltimes material herein engaged in the business of operat-ing proprietary nursing homes, and their former places ofbusiness located at 1204 Telegraph Road and 4527 ForestPark are both involved in this proceeding.During the 12-month periodendingApril 30, 1984,which period is representative of its operations during alltimes material hereto,Walton Home, Inc., in the courseand conduct of its business operations, derived gross rev-enues in excess of $100,000 and delivered at its LemayHome and Walton Home places of business supplies,goods, and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000were transported and delivered to its places of businessat 1204 Telegraph Road and 4527 Forest Park, directlyfrom points located outside the State of Missouri.Walton Home, Inc. was, at all times material herein,an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.Respondent Dasal Caring Centers, Inc. is a corpora-tion duly organized and existing by virtue of the laws ofthe State of Missouri and, at all times material herein,Respondent has maintained an office and place of busi-ness in St.Charles,Missouri.Respondent maintains an-other place of business at 4527 Forest Park, St. Louis,Missouri (theWalton Home or Center), and also main-tains a place of business at 1204 Telegraph Road in St.Louis,Missouri (the Lemay Home or Center). Respond-ent is,and has been at all times material herein,engagedin the business of operating proprietary intermediate carefacilities, and Respondent's places of business located at1All dates are 1984 unless stated otherwise 62DECISIONS OF NATIONAL LABOR RELATIONS BOARD1204 Telegraph Road and 4527 Forest Park are both in-volved in this proceeding.Based on a projection of its operations about April 30,atwhich time Respondent commenced its operations,Respondent,in the course and conduct of its business op-erations,will derivegross revenues in excessof $100,000and will annually purchase and receive at its 1204 Tele-graph Road and 4527 Forest Park,St.Louis,Missouriplaces of business supplies, goods, and materials valuedin excess of $50,000 directly from points located outsidethe State of Missouri.Respondent is now,and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Party is, and has been at all times mate-rialherein, a labor organization within the meaning ofSection 2(5) of the Act.2III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Sec-tion 8(aXl) in the following respect:On or about April 30, Lemay Home Administra-tor Sczpanski told employees they would be hiredby theRespondentif they withdrew from theUnion.On or about April 30, Lemay Home Administra-tor Sczpanski conditioned an employee's continuedemployment on the employee's withdrawal from theUnion.Sometime in May 1984, Lemay Home Adminis-trator Sczpanski conditioned an employee's contin-ued employment on the employee's withdrawalfrom the Union.Sometime in May 1984,LemayHome Adminis-trator Sczpanski interrogated an employee about theemployee's intent to engage in Union activities.It further alleges, as amended,that sinceApril 30,1984,and continuing to date, Respondent has failed andrefused to hire the following employees previously em-ployeed at the Lemay Nursing Center and Walton Nurs-ing Center by Walton Home,Inc.-herein the predeces-sor,Walton Homes or Daake:Adams,Brenda SueThompson, EdnaCockrell,WandaCluck, Paula2 Respondent denies that the Charging Party was a labor organizationwithin the meaning of Sec.2(5) of the Act, arguing that it was not enti-tled to labor organization status because it did not meet the minimumstandards of a labor organization such as notifying employees of the saleof the facilities,losing job descriptions,and also because it engaged inviolence and made certain threats.The Board has long held that a unionmeets the requirement of Sec. 2(5) of the Act if it exists for purposes, inwhole or in part,of dealing with employers regarding wages,hours, andother terms and conditions of employment,and it is an organization inwhich employees participate.The record in this case clearly establishesthat this is the situation here. Moreover,there have been no charges filedagainst the Union by Respondent in relationship to any alleged threats ofillegal conduct on behalf of the Union,and such matters and circum-stances,even if present,are not factors in determination of whether alabor organization meets the requirements of Sec.2(5) of the ActDarby, CherylDuffen,RozellaDuroso,DeborahFurgerson, JacquelynRobinson, AnnetteRothiff, BeulahSmith, Bobbie JeanSmith,ElizabethWilson,VirginiaDonaldson,AlbertaMartin,Carol A.Rogers, SarahIrby,MagnoliaBishop, EdnaHall, LucindaHatcher, RuthMitchell, DianeGries, AnitaKiser, DorothyLambert, Mary AnnMalady, CorlottaMartin, ElizabethNewton, Linda L.Rozgowski, DebbieGlass, EvelynDrennan, Marie"The complaint further alleges that Respondent was asuccessor toWalton Homes and violated Section8(a)(1)and (5) of the Act by failing and refusing to recognizeand bargainwith Local 50.Basically,thematters and issues in this case arose inlateApril when Respondent purchased the Lemay andWalton intermediate care facilities from John Daake-president of Walton Homes, Inc.A. Procedural MattersCounsel for the General Counsel issued a subpoenaduces tecum on RespondentVicePresidentMathiasDasal, and Respondent filed a petition to revoke thatsubpoena, and which petition was referred to me forruling.However, during the course of the hearing, thepartieswere able to reach agreement regarding the pro-duction of all items of the subpoena with the exceptionof items 4, 6, 9, and 10. Item 4 is for all job applicationsreceived by Respondent during the period April 1through May 31; item 6 is for job descriptions and dutiesfor all employees employed by Respondent at its Waltonand Lemay Caring Centers; item 9 is copies of all per-sonnel policies and work rules currently in effect at Re-spondent'sWalton and Lemay facilities; and item 10 ispersonnel files and employment records for all employ-ees employed by Respondentat itsWalton and Lemayfacilities including, but not limited to, wage rates andbenefits.After considerable discussions on relevancy andother factors, I then directed counsel for Respondent toproduce items 4, 6, 9, and 10, which Respondent refusedto do, and based on Respondent's refusal to furnish theinformation, counsel for the General Counsel then re-quested the admission of secondary evidence on theissues raised by the subpoena, the exclusion of certaintestimonyrelatingto the items in the subpoena and pre-cluding cross-examination of the General Counsel's wit-nesses concerning such matters, and the drawing of anunfavorable inference on the issues in dispute against Re-spondent.48The recordshows and/or it was stipulated between the parties thatthe individuals specifically named above were former employees ofDaake at eitherthe Walton or Lemay Centers,and in lateApril filed ap-plications for employment with Respondent and that Respondent did notoffer employment to any of them4 Items 4, 6, 9, and 10 of the subpoena duces tecum go mainly to alle-gations in pars2F, 2G,6, and7 of thecomplaint regarding Respondent'ssuccessorship status and whichemployeesof Daake(Walton Homes)Continued LEMAY CARING CENTERCounsel for the General Counsel requests that the fol-lowing adverse inferences be drawn against Respondentas itrelates to Respondent's failure to comply with pro-duction of items 4, 6, 9, and 10 of the subpoena:1.That there were no interfacility transfers betweenWalton and Lemay after April 30.2.That after April 30 all employees at the Lemay fa-cility enjoyed the same wages, hours, and terms and con-ditions of employment.3.That after April 30 all employees at the Walton fa-cility enjoyed the same wages, hours, and terms and con-ditions of employment.4.That since April 30, Respondent's employees atWalton and Lemay facilities had the same hours, terms,and conditions of employment as enjoyed by Daake'semployees performing the same job duties as employeesof the predecessor.5.That the personnel files and employment records ofemployees hired by Respondent would reflect that em-ployees hired are less qualified than Daake's employeesnot hired, and that employees hired did not meet thestandards allegedly set by Respondent for the hiring ofemployees.6.That the personnel files and employment recordswould demonstrate that Sczpanski participated in thehiring decisions.7.That all Daake's employees, unless otherwise agreedto by counsel for the General Counsel, filed job applica-tionswith Respondent.8.That employees were hired for the Walton facilitiesbeforeDaake's employees at Walton were interviewedand/or completed employment applications.Counsel for the General Counsel would further moveto strike the testimony of Terry Ervin on cross-examina-tion regarding any changes in wages, benefits, vacation,etc., after April 30 and Ervin's cross-examination regard-ing the personnel and/or employee manual for the DasalCorporation.Moreover, counsel for the General Counselwould further move to strike the testimony of MathiasDasalon behalf of Respondent where such testimony isin conflict with the General Counsel's witnesses; and re-quests that an adverse inference be drawn regarding op-erationsof the facilities afterApril 30 along withSczpanski's role in the hiring process, changes in person-nel policy, wages, and benefits; the hiring of outside em-ployees before even interviewing and/or taking applica-tions from Daake's employees at the Walton facility; the(inferior) qualification of outside employees hired to per-form work previously performed by Daake's employeesnot hired; and job duties performed by employees afterApril 30.Counsel for Dasal argues that the General Counsel'smotion to strike evidence adduced by Respondent mustbe denied; that the Board has no statutory authority tomade applications,Respondent'ployees to avoid unionization, the agency and/or supervisory status ofCharlotte Sczpanski during the period April 26 through 30, and the ap-propriateness of the bargaining unit, as well as rebutting Respondent'stestimony regarding the procedures used to consider Daake's employeesfor hire.Secondary evidence through witnesses was presented concern-ing some of the allegations affected by items 4, 6, 9, and 10 of the sub-poena63impose sanctions on a party for noncompliance with asubpoena,but, to the contrary, the sole authority toorder this sanction rests exclusively in the Federal dis-trict courts-citing for authority 29 U.S.C. § 161 (2);NLRBv.InternationalMedication Systems,640 F.2d 1110(9th Cir.1981).Moreover,arguesRespondent,no adverse inferencemay be drawn from Dasal's refusal to produce subpoe-naed documents;that adverse inferences are based onlogic and experience,and because an inference is not evi-dence, the General Counsel cannot use such inferencesto supply missing elements of the prima facie case. Fur-ther,maintainsRespondent,theAdministrative Proce-dure Act and National Labor Relations Act require thatBoard decisions be supported by substantial evidence-agency proceedings may not be trials by inferences; thatin the instant case Respondent refused to produce thedocuments because the subpoena was nothing more thana fishing expedition by the General Counsel in an at-tempt to conduct a belated investigation and to establishtheGeneral Counsel'sprima facie case,and that Re-spondent is justified in resisting these efforts until a Fed-eral district court has determined that the Board was en-titled to them.Moreover,it is contended by Respondentthat the General Counsel elicited secondary evidence onthe very issues it is demanding that Dasal be precludedfrom presenting evidence,and to permit the GeneralCounsel to adduce such evidence and deny the sameright to Respondent is a fundamental violation of dueprocess;that the General Counsel should not be allowedto benefit from its refusal to seek enforcement of the sub-poena nor should Dasal be penalized for asserting itsconstitutional and statutory rights,and therefore no ad-verse inferences should be drawn from Respondent's re-fusal to produce subpoenaed documents without a courtorder. sIam in agreement that Board authority for the re-quested action by counsel for the General Counsel isclear and well established.Regarding admission of sec-ondary evidence on the issues here involved, seeBannonMills,146 NLRB 611, 633-634 (1964);American Art In-dustries,166 NLRB 943, 951-953 (1967).With respect toexclusion of evidence or testimony offered by Respond-ent on the issues,see BannonMillsand America Art,supra;Auto Workers v.NLRB,459 F.2d 1329,1388 (D.C.Cir. 1972),sometimes cited below as"GyrodyneCo." Re-garding precluding cross-examination of the GeneralCounsel'switnesses concerning the matter,seeMidlandNationalLifeInsuranceCo., 244NLRB 3 (1979); anddrawing unfavorable inferences on the issue against Re-spondent,GyrodyneCo.,supra, and also see FederalRules of Civil Procedure37(b).e5 In its defense Respondent did notcall anywitnessesto testify, butrelied on several motions made during the trial and at the end of theGeneral Counsel's case The General Counsel called VicePresidentMa-thiasDasal as her witness under Sec. 611(c) of the FederalRules and, onthe completion of her questionson directexamination,counselforRe-spondent then made his inquiries.The adverse inference rule is basedon the beliefthat a party willintroduce all relevant evidencewhichis favorableto him,and even onhis own initiationGyrodyne Co.,supra 64DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent further contends that the General Coun-sel's failure to seek Federal court enforcement of the sub-poena duces tecum demanding Respondent to producecertain documentary evidence is an invasion of its statu-tory rights and violates due process. I also find this argu-ment to be without merit. The General Counsel may notbe forced to seek court enforcement of a validly issuedsubpoena at the whim of the party that refuses to complywith it.Hedison Mfg. Co. v. NLRB,643 F.2d 32, 34 (1stCir. 1981);Auto Workers v. NLRB,supra.?B. Statementof the CaseRespondent contends that it did not unlawfully refuseto hire a majority of Daake's employees when it tookover the Lemay and Walton Caring Centers; that Char-lotteSczpanski, the individual involved in the 8(a)(1)statements,was not an agent and/or supervisor of Re-spondent at the times the statements were made; and, fi-nally, that it is not a successor employer within themeaning ofNLRB v. Burns Security Services,406 U.S.272 (1972).Counsel for the GeneralCounsel arguesthat the factspresented in this case establish that Charlotte Sczpanski,at all times material herein, was a supervisor and/or anagent of Respondent, and who made undenied statementsin violation of Section 8(a)(1) of the Act; that Respond-ent's failure to hire a majority of the predecessor's em-ployees (Daake) at the two facilities involved in theseproceedings was motivated by antiunion animus and toavoid unionization and having to bargain with theCharging Party; and that Respondent is a successor em-ployer underBurnsand its progeny of cases, violatingSection 8(a)(5) by its admitted failure and refusal to rec-ognize and bargain with the Charging Party as the exclu-sive collective-bargaining representative in two "all em-ployee" bargaining units.It should also be initially noted that several aspects ofthiscase are not in actual controversy-Respondentadmits it is an employer within the meaning of Section2(2), (6), and (7) of the Act; that after May 1, Sczpanskiwas a supervisor within the meaning of Section 2(11) ofthe Act; that it did not offer employment, nor has it of-fered employment, to Daake's former employees namedin paragraph 6A of the complaint, as amended; and thatthe Union, on April 26, requested recognition and bar-gaining and which request was denied by Respondent.On April 20 Mathias and Nelda Dasal, owners ofDasal Caring Centers,Inc., signed an agreement withJohnW. Daake, president of Walton Homes, Inc., re-ferred to sometimes as Daake, to purchase certain assetsof the Walton Homes, Inc. Theseassetsincluded the realproperty, buildings, fixtures, equipment, and certain spec-ified personalty of three intermediate care facilities in St.Louis-the Walton Home located at 4527 Forest Park,Rockhill Rest Home located at 9803 Manchester Roadr Several of the items which may fall within the adverse inferences re-quested and the precluding of cross-examination were matters solicitedthrough witnesses for the General Counsel (largely undisputed events)and in such instances no adverse inferences are necessary nor are anydrawn Generally,whether to draw an adverse inference from failure of aparty to produce relevant evidence within his control, is a matter of dis-cretion for the factfinder.AutoWorkers v. NLRB,supra.(not directly involved herein), and the Lemay NursingHome located at 1204 Telegraph Road. Dasal did not,however, acquire the accounts receivable of WaltonHomes. The sales agreement provided, inter alia, thatRespondent was to commence operations effective 11:30p.m.,April 30, and Daake furnished to Dasal, prior tothe sale,copies of the collective-bargaining agreementseffective at the Lemay and Walton facilities. The salesagreement also provided that the purchaser (Respondent)did not have any responsibilities relating to Daake's col-lective-bargaining relationship with the Union, and Re-spondent assumed no liability to retain any of Daake'spresent employees."By letter dated April 23, James Daake notified Local50 Business Representatives Boneva Brown and JoyceScaife that the Lemay and Walton Nursing Homes hadbeen sold to Respondent.9 Daake and Local 50 repre-sentatives then met on April 26 and on this occasion dis-cussed the sale here in question. Also, on April 26, theUnion sent a mailgram to Respondent advising it of thecurrent bargaining agreement at each Home and withhopes that the employees of Daake would be retained(G.C. Exh. 10). On April 27, Respondent responded tothe Union's communication denying it was a successor,refusing to recognize and bargain with the ChargingParty as representative of its employees, and noting thepossibility of legal action if there was any violence orthreats by the Charging Party (R. Exh. 4).Beginningabout April 24, Respondent accepted em-ployment applications from the three division of employ-ment security offices located near the Dasal Care Cen-ters, and employees of the Daake Company were inter-viewed on April 27 at the three facilities here in ques-tion-it appears that John Daake would not permit Re-spondent to interview his employees before this time ashe first wanted to notify the employees of the sale. Ma-thiasDasal testified that a total of approximately 560 ap-plicants applied for jobs at the three facilities, and thatthere were 29 positions available at both the Walton andLemay facilities and 24 positions at the Rockhill facility.It appears from this record that all applicants werequestionedin generalabout the following: Transporta-tion, uniforms, salary, the number of patients they couldcare for, their job expectations, and philosophy of nurs-ing.None of the applicants were questioned at this timeabout their union membership or union activities, andthat all applicants-both Daake employees and outsideapplicants-were considered for employment at each fa-cility. It appears that Mathias Dasal interviewed the em-ployees at the Lemay facility and made the hiring deci-8Walton Homes, Inc. owned three other intermediate care facilities,which werenot involvedin the sale Under the sale agreement, Dasalwas not permitted to use the name"The WaltonHome"and, after April30, the names of the three facilities were changed to Walton CaringCenter,Rockhill Caring Center,and Lemay Caring Center8Local 50 represented separate units of employees at Walton andLemay Nursing Homes. Rockhill wasa third facility purchasedby Re-spondent from Daake,but Rockhill was nonunion underMake andtherefore its hiring practicesat Rockhill were not the subject of the in-stant complaintRespondent operates one other caring center, JenningsCaring Center, purchased earlier and which had at all times been non-union.See G.C Exhs.9a, b, and c LEMAY CARING CENTERsions forthis facility; that Bobby Frank Reed Jr.,admin-istrator at Respondent's Jennings Caring Center, inter-viewed the employees at the Walton Center and madehiring decisions for this facility; and thatWanita Hoeck-elman interviewed the employees at the Rockhill Centerand made hiring decisions for this facility; and thatJudith Thorpe, director of nurses at Fairways CaringCenter, advised Dasal, Reed, and Hoeckelman about thehiring of the nursing staff.Dasal testified that on April 26 he offered employmentto Bobby Reed and Charlotte Sczpanski to be effectiveat 11 p.m. on April 30, but the other people elected foremployment were not notified of these decisions untilafter 11 p.m. on April 30, and that after completing thehiring decisions for the three facilities on Monday, April30,he then requested his secretary, along with JudithThorpe, Bobby Reed, Wanita Hoeckelman, and Char-lotte Sczpanski to contact the job applicants and conveyhis offer of employment at a specified salary.It appears that Reed then conveyed the offer of em-ployment to employees of the Daake Company at theWalton facility; that Sczpanski conveyed offers of em-ployment to employees of the Daake Company at theLemay facility; that Wanita Hoeckelman conveyed offersof employment to the Daake Company employees at theRockhill facility; and that his secretary and JudithThorpe conveyed offers of employment to the "outside"job applicants, and Dasal stated that none of these indi-viduals,includingSczpanski,had any authority tochange the terms of the job offer.It further appears that at the Walton Center Respond-ent offered employment to four Daake Company em-ployees-JeanneMarshall(CMT),Margaret Irwin(CMT), Freddie Garvin (LPN), and Lucy Gordon (for-merly the Walton administrator but hired as a liaison be-tweenRespondent and the Department of MentalHealth)-and that at the Lemay Center Respondent of-fered employment to nine Daake Company employees-Terry Ervin (CMT), Ron Lindsey (CNA), Pam Winkle(CNA), Estelle Meyers (CNA), Judith Poe (CMT), Shir-leyMenendez (to become food service supervisor), MaryHuebner (activity director/social service designee), DanaWilliams (LPN), and Charlotte Sczpanski (formerly as-sistant administrator but hired by Dasal as the facility ad-ministrator).At the (nonunion) Rockhill Center seven oreight of the Daake Company employees were offeredemployment by Respondent. All employees, includingadministrators, assumed their jobs with Respondent at 11p.m. on April 30-that Bobby Reed, formerly administra-tor at Jennings Caring Center, a facility of Respondent,became administrator at theWalton Caring Center;Sczpanski became administrator of the Lemay CaringCenter; and Wanita Hoeckelman, a charge nurse at Fair-ways Caring Center, became administrator at RockhillCaring Center." o10Respondent,as aforestated,owns and operates Jennings CaringCenter in addition to Walton,Lemay,and Rockhill and Dasal providesdata processing and other personnel functions and consulting services(registered nurse,pharmaceutical,dietary, rehabilitation,and environmen-tal salutation consultation)to the four facilities and also provides the fourfacilitieswith a liaison to the Department of Mental Health65There is testimony by Dasal to the effect that follow-ing the takeover on April 30, he instituted substantialchanges at Walton, Lemay, and Rockhill to conform theoperations of these caring centers to Respondent's orga-nizational structure,and that the changes made afterApril 30 include improvements to the physical structure,remodeling the interior to some extent,purchasing equip-ment and furniture,establishing patient care procedures,creating job positions, adding job functions, and chang-ing employee wages and benefits-specifically, Respond-ent built kitchen facilities, business offices, and nurses sta-tions at each of the three caring centers, laid new floor-ing, erected some new walls,consolidated dining facili-ties,equipped the kitchens with automatic gas shutoffsand fire suppression systems, furnished dining room fa-cilities,remodeled laundry facilities, and instituted amedication distribution system and patient feeding systemdifferent from that of the Daake Company. The positionsof food service supervisor, food service worker, andcook were added at Walton, Lemay, and Rockhill.Dasal also testified that after April 30 the administra-tors of the Centers were given responsibility for negotiat-ing contracts, preparing budgets, making purchases, andhandling personnelmatters and any problems whicharose at their facility, and that the director of nursesbecame responsible for dispensing medication and thecharge CMT was given additional supervisory and ad-ministrative authority. He further stated that the identityand type of patient cared for at the three facilitieschanged after April 30; that some of the patients caredfor by the Daake Company left, and unlike WaltonHomes, Inc. Respondent accepted private patients aswell as mental health patients.I IC. The Status of SczpanskiOne of the crucial issues for determination in this caseiswhether Charlotte Sczpanski was a supervisor and/oragent of Respondent on April 30.Prior to the sale of the two nursing centers here inquestion, Sczpanski was the assistant administrator at theLemay facility, but about April 26 afterinterviewingSczpanski,Dasal hired her as his acting administrator(Sczpanski was hired as an acting administrator ratherthan as an administrator because she had not passed thetest to be licensed as an administrator). After Sczpanskihad been advised that she would be hired by Respond-I I TheWalton facility is a 3-story building with no elevators and a 40-bed capacity Prior to the sale in April,theWalton facility had between19 and 25 employees,of which 16 to 19 were in the bargaining unit,which included certified medical technicians(CMTs),certified nursesaides(CNAs),and housekeepers.LucyGardener was the administratorand Freddie Garvin was the assistant administrator at the Walton facility.The Waltonfacility operated on three 8-hour shifts with a CMT on eachshift.In 1982, Daake eliminated its in-house kitchen at the Walton facili-ty, and provided meals to patients through a "meals on wheels"programThe Lemayfacility is also an intermediate care facility with a 38-bed ca-pacity.The building is two stones, and at the time of sale, there wereabout 30 or more patients In April, there were approximately 24 employ-ees at this facility working three 8-hour shifts Prior to the sale, BarbaraRickert was the administrator,Sczpanski was the assistant administrator,and Dana Williams was the director of nursing Sczpanski,as assistant ad-ministrator, had the authority and power to discipline and hire and fireemployees at Lemay. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDent, she then commenced distributing to (Daake) employ-ees at the Lemay facility job applications, which applica-tionswere to be completed and returned to Dasal, andwhich she told the employees to do. On April 26 Re-spondent also sent letters to the families of patients at theLemay facility advising those interested individuals thatSczpanski would be the administrator. 12This record also shows that Sczpanski then had groupmeetings with employees,pursuant to Dasal'sdirection,telling the employees that some of them had been hiredand others had not, that there would be changes inwages and other conditions of employment, and answer-ing employees'questions regarding operations under Re-spondent.Sczpanski proceeded to have individual meet-ingswith employees Poe and Furgerson and a telephoneconversation with Rozgowski.Counsel for Dasal contends that prior to 11 p.m. onApril 30, Sczpanski performed no functions for Respond-ent-that she did not become an employee or supervisorfor Dasal until 11 p.m. onApril 30.The General Counsel argues that notwithstanding thefact that Sczpanski may have been in the employ ofDaake until the time in question,she also had, duringthis period, responsibilities and duties on behalf of Re-spondent. The reply in part to this argument by counselfor Dasal is as follows:MR. TocKMAN: Now on thequestion of herstatus as an agent,the Board has in a number ofcases and so have you, Your Honor, in a case dealtwith the question of the status of a person who's ahold over from the prior owner to the successor.And I think as carefully looked at the pre-acquisi-tion of persons who are held over to see whetherthey are an agent and, if so, what their authoritiesare and whether or not they have exceeded them.So the fact that a person may stay over from theprior owner and go to work for the new ownerdoes not give that person the full gamut of the posi-tions they get when they actually take them. In thepre-acquisition period, the law of agency as appliedby the Board has been to see whether or not aperson who did some acts was authorized to do theacts that are complained of.Counsel for Respondent further argues that the factorof apparent authority is missing since the employeescould not have reasonably believed that Sczpanski wasspeakingon behalf ofDasal-that at the time the 8(a)(1)statements were allegedly made, employees did not knowthatDasal had hired Sczpanski to be the administratorand, furthermore,Sczpanski was a supervisor(and agent)ofWalton Homes or Daake at the time she allegedlymade the statements in question.Moreover,if Sczpanskitold employees that after she became administrator shewould hire them on the condition that they obtained aunion withdrawal card, she was then obviously referringto conditions of employment she alone was imposing andreflecting her views and those of her present employer,Walton Homes, and that the more likely reason for the11G.C Exh. 13alleged statementsisevidenced by Sczpanski's explana-tion to a Daake employee that Daake sold the facilitiesbecause of"the union."Thus, according to Respondent'scounsel,employees would reasonably have believed thatSczpanski was expressing her own opinions and those ofher present employer-Walton Homes-and not theviews of Dasal.It is also contended that even if it is con-cluded that Sczpanski acted as an agent for Dasal, theissuebecomes the type of agency created, and the factsshow that Sczpanski was merely a special agent,and thedistinction between a general agent and a special agentsuch as Sczpanski is that a special agent cannot bind itsprincipal for unauthorized acts.As indicated previously herein, Sczpanski was hiredby Respondent on April 26 to continue working in ananalogous position to the one that she held before at theLemay Center. Respondent then notified the families ofresidents on April 26 that Sczpanski would be serving asadministrator,and some of the Daake employees werealso aware that Sczpanski would be working for Re-spondent.'3She assisted Respondent in the distributionof employment applications to Daake's employees atLemay, and Dasal even admits authorizing Sczpanski tocontact the Daake employees on his behalf regardingwhich ones had been hired and under what terms andconditions they were hired.Moreover, on April 30,Sczpanski conducted meetings with employees of Daakein groups,aswell asindividually,indicatingRespond-ent's plans for the future regarding wages, hours, andtermsand conditions of employment.The standard for establishing agency for the purposeof Section 2(13) of the Act is whether the individual hadbeen placed in such a position by management that em-ployees could reasonably believe that the individualspoke for management,14 and, of course, it is irrelevantwhether Respondent's management directed the supervi-sors and/or agents to make statements violative of Sec-tion 8(a)(1) because such unlawful conduct would be at-tributable to Respondent in any event without regard towhether it was pursuant to a specific direction. More-over, it is also well established that in finding agency it isnot necessary to find direct evidence that the activitieswere actually authorized or subsequently ratified. Anagency status may be inferred from the circumstances.Nor is it dispositive of the agency issue that Sczpanskihad been officially placed on the payroll of Respondentas of April 30, because nonemployees can be agentswithin the meaning of Section 2(13).Cagle's Inc., 234NLRB 1148 (1978).As pointed out, when an employer, like Respondenthere, chooses a worker or supervisor as its agent to com-municate its antiunion position to the employees andplaces such person in a position identifying him withmanagement so that the employees would reasonably un-derstand that he or she speaks for management, Re-18 Jacquelyn Furgerson credibly testified that several days prior toApril 30,she had seen a letter from Dasal to a relative of a resident ofLemay stating that Respondent was taking over the facility and thatSczpanskiwould be thenew administrator.See G.C. Exh. 13.1' SeeLimestoneApparel Corp.,255 NLRB 722, 733 (1981),enfd. 705F.2d 799 (6th Cir 1982) LEMAY CARING CENTERspondent cannot then escape responsibility for his con-duct in carrying out its antiunion campaign.In the final analysis,Dasal admitted authorizingSczpanski to contact employees regarding the hiring de-cisions atLemay,and as noted,Sczpanski had meetingswith employees indicating Respondent's plans for thefuture, and under these circumstances the employees hadreasonably cause to believe that Sczpanski was speakingfor Respondent. Clearly, Sczpanski on April 30 duringher conversations with Poe, Furgerson, and Rozgowskiand other employees was acting as an agent within themeaningof Section 2(13) of the Act. Finally, a fordingthat Sczpanski was an agent of Respondent becomes im-perative in view of Respondent's failure to repudiateSczpanski's activities and actions, or to inform the em-ployees that Sczpanski at that time was not acting on Re-spondent's behalf. 15D. The 8(a)(1) AllegationsJacquelyn Furgerson was a certified medication tech-nician working at the Lemay facility for Daake on the 3to 11 p.m. shift. Furgerson was also a member of theUnion and at one time shop steward and also on the bar-gainingcommittee. She had filled out an employment ap-plication for Respondent and was interviewed by Dasalon April 27.Itappears that in the late afternoon of April 30-around 4:15 p.m.-Furgerson had an individual conversa-tion with Sczpanski in the kitchen of the Lemay facility.Furgerson testified that on this occasion she first noticedand observed that Sczpanski was crying, but she toldSczpanski that if she was crying for Furgerson becauseshe wasgoingto tell her she did not have a job, not towaste thetears on her. Furgerson stated that Sczpanskithen went on to tell her that she wasnotone of the em-ployeeswho was retained by Dasal. Furgerson thenasked, "Was it something I did, was it something aboutmy job, one of my duties I didn't do?" Sczpanski thensaid, "No, Mr. Dasal told her that he had a gut feelingabout you." Sczpanski said, "I told him that you werevery qualified, that you were a good CMT, that youwere a very responsible person, but he still did not wantto keep you. I will tell you though, that if I'm still ad-ministratorhere next week, if you'll bring an applicationin and you get a Union withdrawal card, that I'll prom-ise you your job back." During Furgerson's conversationwith Sczpanski, it was obvious that Sczpanski was speak-ing onbehalf of Dasal, not on behalf of Daake. Furger-son then informed Sczpanski that she would not "belit-tle"herself by filing another application-one shouldhave been sufficient.Judith Poe worked at the Lemay facility for Daake asa CMT and was on the 7 to 3 p.m. shift. She was also amemberof the Union, and was interviewed for employ-mentby Dasal on April 27 after filing her application.Poe testified that during the afternoon of April 30-around 2:30-she had a conversation with Sczpanski, andin which Sczpanski stated that Dasal wanted to hire her,but she would have to take a cut in pay to $3.35 perhour even though she would probably get a wage raise15 SeeWolverineWorld Wtde, Inc.,243 NLRB 425, 432 (1979).67in about 2 months.Sczpanski also told Poe that shewould not be working the 7 to 3 shift because ti e direc-tor of nursing would be working this shift,but Poewould work either the 3 to 11 or the 11 to 7 shift.Sczpanski then went on to say, "I have to tell you this,but I'm going toswear before God, the-President, andthe-Pope, that I didn't tell you this, but you have. Ifyou're going to take this job, you have to get a with-drawal card from the Union." Sczpanski also told Poethat she had told Dasal about her, that Poe was a goodworker and had been at the facility a long time, and thatPoe could "practically run the home" by herself. Poealso testified that Sczpanski further told her that she didnot think the Nursing Centers here in question wouldhave ever been sold by Daake had it not been for theUnion, and that when she inquired about why she hadbeen given a job offer by Dasal, Sczpanski replied, "gutfeeling." Poe stated that she did not accept the job offerby Respondent because of the reduction in wages.Deborah Rozgowski worked for Daake at the Lemayfacility for several years, and in April was a CMT on the11 p.m.to 7 a.m. shift.She was also a member of theUnion, on the negotiating committee,and shop steward.Rozgowski received her application for employmentwithDasal from Sczpanski and was interviewed byDasal onApril 27.Rozgowski testified that she had a telephone conversa-tion with Sczpanski at approximately 7 p.m. on April 30,and stated that Sczpanski told her that the wages at theCenterwould be changed-that CMT's would dropdown to $3.65 an hour and CNA's would drop down to$3.45 rather than making $4.12 an hour plus 7 cents dif-ferentiation.Sczpanski then proceeded by telling Roz-gowski, "But at this time, I have to tell you you was notone that was chosen to be kept, but if you come backnextweek and have your withdrawal card from theUnion, I'll guarantee you a job if I have a position."Rozgowski then asked Sczpanski how Dasal could notuseher today but could use her next week, andSczpanski repeatedagain,"All I can say is if you comeback next week, if you have your withdrawal card, I'llguarantee you a job if I have a position." Rozgowskithen informed Sczpanski that she would not obtain awithdrawal card and has notworkedsince April 30.Terry Ervin,a union member for a month or so, wasone of the employees of Daake at the Lemay facilitywho was retained by Respondent, and after April 30continued to perform the same duties of a CMT that heperformed prior to April 30 on the 11 p.m. to 7 a.m.shift.During the course of his work, Ervin was also ableto observe the performance of other employees at theLemay facility and in so doing observe that CNA's andother employees were performing the same duties thatthey had performed prior to the sale of the facility.Ervin testified that on May 3, after completing hisshift, he had a conversation with Sczpanski near the ad-ministrator's office. Sczpanski said, "You know we're nolonger union. . . . You know you're going to have tocooperate with us. You're going to have to cooperate sowe can have some cooperation. . . . You know theUnion is a thing of the past." Ervin responded, "It is?" 68DECISIONSOF NATIONALLABOR RELATIONS BOARDThen Sczpanski said, "If we don't have cooperation, youalso will be a thing of the past." Sczpanski continued theconversation by stating she understood that the Unionwas going to picket on Mother's Day then questionedErvin whetherhe was goingto cross the picket line andreport to work. Ervin replied that he would do what hehad to do depending on the situation and circumstances,and that he was still in the Union and had not obtained awithdrawal card.Respondent argues that the statements and testimonyof Furgerson, Rozgowski, Poe, and Ervin attributed toSczpanski should be stricken because they were gratu-itouslymade and not linked to the hiring process andSczpanski was not an agent of Respondent. At this timeitshould be noted that Sczpanski did not testify at thehearing, and as a result all the testimony regardingSczpanski's conversations with the employees in questionis uncontroverted.16Moreover, Respondent, in its motion to strike, present-ed no evidence nor any testimony from witnesses onthesematterswhich wouldrequire meto discredit thetestimony as related above. The testimony of the wit-nesses for the General Counsel clearly indicates that thestatements by Sczpanski were linked to the overall hiringdecision of Dasal, that the statements also indicated toemployees the criteria used by Respondent in making itshiring decisions, i.e., Dasal's "gut feeling" about employ-ees inrelation to their union activities. In the final analy-sis,Sczpanski was telling employees that she participatedin the hiring decision, that she put in a "good word" forvarious employees, and that she would have the powerin the next few days to hire employees if they wouldcome back with withdrawal cards. I am in agreementthat the only logical inference to be drawn from thesefacts is that when Sczpanski received acknowledgmentthat these employees and other employees of Daakewere no longer members of the Union or supporters ofthe Union, she could then recommend to Dasal or, onher own, effectuate their hire. Furthermore, these uncon-trovertedstatementscredibly attributed to Sczpanskiclearly indicate antiunion bias and/or hostility by Re-spondent in selecting employees for hire. For these rea-sons, Respondent's motion to strike is denied.As pointed out, it is undisputed that after May 1,Sczpanski was a supervisor within the meaning of Sec-tion 8(a)(1) of the Act and that on May 2 or 3 she had aconversationwith employee Terry Ervin wherein shetoldErvin that "The Union was a thing of the past";"Don't talk about the Union"; "If you talk about theUnion, you will be a thing of the past"; and then ques-tioned Ervin several times regarding whether he wouldcross the Charging Party's picket line.Sczpanski's conversations with Ervin violated Section8(a)(1) of the Act by interfering with employees' rightsto discuss unions and/or engage in concerted protectedactivity,aswell as interrogating an employee regardingan employee's union activity. Moreover, it is axiomaticthat threatening an employee, either explicitly or implic-itly,with discharge or other job action if that employee1e I have earlier detailed herein the status of Sczpanski and in lateApril have found her to be an agent of Dasal,as aforestatedengages in union and/or concerted activity,violative ofSection 8(a)(1) of the Act, and conjoining all the abovewith the specific threat that his employment could be "athing of the past" if he continued his union support,would reasonably have led Ervin to the belief that hisbest interests demanded strict neutrality about unionism.SeeRossmore House,269 NLRB 1176 (1984).This record also establishes,as aforestated,that onApril 30 Sczpanski told Furgerson and Rozgowski thatalthough they were not hired by Respondent, "if theygot a withdrawal card from the Union,"Sczpanskiwould guarantee them a job if a position was available.Sczpanski also emphasized the importance of nonunionmembership and/or nonunion sympathies and support asa condition of employment by telling Judith Poe that al-though she had been hired, Poe would have "to get awithdrawal card from the Union"as a condition of con-tinued employment.Each of these statements violated Section 8(a)(1) byconditioning continued employment on the withdrawalfrom the Union, or abstaining from membership inand/or activities on behalf of a union, and I so find.E.Whether Respondent Unlawfully Refused to HirePredecessor Employees in Violation of Section 8(a)(3)of the ActThe issue presented here is whether Respondent re-fused to hire amajorityof Daake's employees to avoidunion obligations and duties.The General Counsel duly acknowledges that thereweresomeemployees of Daake belonging to the Unionwho were hired by Respondent as noted previouslyherein, but points out that if an employer is makinghiring decisions motivated by antiunion considerationsnot to hire a majority of the precedessor's employees inits effort to avoid the bargaining obligations, then it is aviolation of the Act.Counsel for Respondent argues that there is no evi-dence to support the General Counsel's assertion thatRespondent refused to hire Daake employees to avoid in-curring a bargaining obligation, and points to the testi-mony of Mathias Dasal who stated that the fact Waltonand Lemay were unionized had no affect on his decision.Furthermore,maintains Respondent,the General Coun-sel did not establish a prima facie case that the selectionof employees was motivated by union animus.Counsel for Respondent further points out that eventhoughDasalknew that Local 50 representedemployeesat the Walton and Lemay facilities, there is no evidencethatRespondent was aware of any applicant's unionmembership or activity, and the uncontroverted factsshow that none of the applicants were questioned abouttheir union membership or activities during the inter-viewing process. Rather, applicants were asked abouttheir salary requirements,means of transportation, uni-forms,and their reasons for working in a nursing home,and more significantly Terry Ervin, the only applicantwho mentioned that he was a union member during theinterview, was hired by Dasal. Thus, the General Coun-sel failed to prove knowledge of union membership or LEMAY CARING CENTERactivity, one of the essential elements of a prima faciecase.Counsel for Respondent also maintains that the inter-viewingprocedureused atWalton and Lemay was iden-tical to that used at Rockhill and Jennings, the nonunioncare facilities, and the criteria used to select all appli-cants for hire were identical at all facilities-possessionof the requisite skills, licenses, and a philosophy of caringcompatible with that of Respondent, and points to thetestimony of Mathias Dasal to the effect that it is his phi-losophy that patients should be treated with respect topreserve their sense of self-respect and dignity and thatthis philosophy is reflected in every aspect of caring-from handling a patient's belongings to the treatment andtherapy of the patient himself. As a result, Dasal re-quired that the successful applicant possess more thanjust technicalskills.Moreover, thatDasal'sdecisionsabout hiring Daake employees were also influenced bythe conditions he had seen when he walked through thefacilitiesduring the sale negotiations-and in so doingDasal observed that the sanitary conditions at Walton,Lemay, and Rockhill did not meet his standards, ob-served some of the employees "sitting around," and sev-eral of the patients being neglected. Furthermore, whenDasal interviewed employees at the Lemay facility, healso considered the sincerity of their responses and as itrelated to his philosophy and the applicant's union mem-bership or activity was not a factor.In addition, maintains Respondent, there is nothing tosuggest that antiunion considerations were used to screenout union members or activists, but on the contrary, thisrecord shows that Dasal offered employment to two em-ployees (Judith Poe and Shirley Menendez) who werecharacterized as "100 percent union" by Local 50 Busi-nessRepresentative Boneva Brown, and this record alsoshows that Dasal hired two Local 50 shop stewards(Mary Huebner and Margaret Irvin).17Counsel for Respondent also argues that the undis-puted evidence in this record shows that Sczpanski didnot interview any of the applicants and had no input indeciding who would be hired, and the record demon-strates that Dasal never discussed unions or withdrawalcards with Sczpanski. Moreover, that the General Coun-selhas failed to explain-the probative value of anystatements made by Sczpanski about the motivation for17There istestimony in thisrecord that Mary Huebner hadobtained awithdrawalcard from the Union in late April because shewas promotedto a supervisorypositionfor Daakeas an activity directorin social serv-ice, and that thisjob is a nonunion positionper the contract(see R. Exh2)Huebner was later hiredby Respondentin a supervisory capacity asactivity directorat the Lemay Center,as aforestatedShirleyMenendezdid not testify,but accordingtoUnionRepresentative Boneva Brown,Menendez contacted her priorto April 30 andstated that she had to geta withdrawal card fromthe Union or she would be withouta job (Men-endez was offered and accepted a job with Respondent),and Brown tes-tified that after this request was repeated several timesa withdrawal cardwas then issued to Menendez(seeU Exh. 1) Counsel forRespondentmoved to strike the testimony of Brown andU Exh I asbeing hearsay,arguing that Menendezwould be the only properwitness to present suchevidence as the testimony of Brown was beingoffered to show "the factof the matter,"and that thephotocopies of U. Exh. 1 contain a differentsignature and numbers as comparedto theoriginal, and counsel surmisedthem tobe forged. At the hearingI took Respondent'smotion to strikeunder advisement,and after careful consideration of all aspects in relationthereto, I now grant Respondent's motion to strike69hiring decisions at the Walton facility because Sczpanskinever had any relationship, authority, or responsibility atWalton, and the fact that similar statements were notmade to Daake employees or other applicants at Waltonand Rockhill strongly suggests that there is no relation-ship between Sczpanski's alleged statements and thehiring decisions. In sum, maintains Respondent, the Gen-eralCounsel has failed to prove any link betweenSczpanski's alleged statements and the hiring decisions.Accordingly, these statements cannot be used to showthe motive of those who actually made the hiring deci-sions on behalf of Dasal.The Board and courts have held that a successor em-ployer is not obligated to hire any or all of the predeces-sor's employees, and to establish a violation of the Actunder such circumstances, discriminatory motivation forfailure to hire must be proven.Blu-FountainManor, 270NLRB 199 (1984).18As also noted, a related principle is that if the GeneralCounsel establishes discriminatorymotivation and aprima faciecase,Respondent then has an affirmativeduty to rebut that prima facie case and establish that not-withstandingRespondent'santiunionmotivation, thepredecessor's employees would not have been hired. t 9Moreover, when all or most of the predecessor's em-ployees are union members,as in this case,it is not nec-essary to demonstrate that Respondent had knowledge ofeach employee discriminatee's particular union activitiesbefore Respondent took adverseaction againsthim/her,especially when Respondent's actions were part of a pat-tern of reducing support for the Union.Houston Distribu-tion Service,227 NLRB 960 (1977).In the final analysis, to determine whether Respond-ent's conduct in refusing to hire the predecessor's em-ployees violated Section 8(a)(3), it must be establishedthat there is substantial evidence of union animus; lack ofa convincing rationale for refusal to hire the predeces-sor's employees; inconsistent hiring practices or overtacts or conduct evidencing a discriminatory motive; aswell as a reasonable inference from the evidence that Re-spondent conducted its staffingin a mannerprecludingthe predecessor's employees from being hired as a major-ityof Respondent's overall work force to avoid theBoard's successorship doctrine.Houston Distribution Serv-ice,supra.As aforestated, Sczpanski's statements to several appli-cants clearly indicate antiunion animus toward the prede-cessor employees'membership in the Union and Re-spondent's goals, and efforts in getting the Daake em-to InHowardJohnson Co.vHotel & RestaurantEmployees,417 U.S249 (1974), the U S.Supreme Court in discussing a successor employer'sfreedom of action in the hiring of employees, held that a successor em-ployer wasnot obligated to hire any of the predecessor's employees, butspecificallycautioned that the successor"could notrefuse to hire solelybecause theywereUnion membersor toavoid having to recognize theUnion." The Boardhas consistently interpretedbothHowardJohnsonandBurnsto thiseffect.See Kimbell Foods,201 NLRB 933 (1973), enfd. 496F.2d 117 (5th Cir. 1974);Macomb Block & Supply,223NLRB 1285(1976),Mason City Dressed Beef,231 NLRB 735 (1977),Love'sBarbequeRestaurantNo.62, 245 NLRB 78 (1979).19 SeeWrightLine,251 NLRB 1083 (1980) 70DECISIONSOF NATIONALLABOR RELATIONS BOARDployees to abandon the union and/or their prounion sen-timents as a condition of employment.On April 26 Respondent was aware that the ChargingParty wanted to continue representing employees at theWalton and Lemay facilities. On April 27 Respondentstated that it was not its intention to recognize and bar-gainwith the Union, and during the period April 27through 30, it is quite apparent that Respondent wentthrough a process of evaluating which of the predeces-sor's employeesitwouldconsider retaining.As also indicated, Respondent attempts to divorceitself from any evidence of unlawful antiunion animus, asreflected by Sczpanski's statements,by arguing that theselection processes at theWalton and Lemay facilitieswere separate,with Dasal making decisionsfor Lemay,and Bobby Reed making decisions at Walton. However,I am in agreement that Dasal's testimony vacillated onthe issue of whether he participated with Reed in makinga determination regarding hiring at theWalton andLemay facilities.I am infurther agreement that it is un-realistic to believe that an individual,such as Sczpanski,who was scheduled to take over as an admitted supervi-sor on May 1, would not be allowed to participatein anywayin the decision regarding which individuals would beworking with her, and especially individuals she had theopportunity to work with over a considerable period oftime.The clear implication of Sczpanski's remarks that an-tiunion sympathieswere a condition of employmentearly translates into the employees'belief that Dasal ex-pected antiunion conduct or attitudes, and further carriesan equally unsubtle implication that prounion employeeswould find their employment in jeopardy. Moreover, asfurther pointed out, Sczpanski's statementsto Furgersonand Rozgowski that if they withdrew from the Unionand put in second applications, they would then haveemployment if positions were available, certainly indi-cates that the hiring process was not completed and wasongoing.While admittedly neither Reed nor Dasal askedquestions about the Union during their interviews withthepredecessor'semployees,Sczpanski's statements,along with the knowledge by Dasal that Daake's em-ployeeswere represented by a union, clearly indicatethat quite a number of employees of the predecessor,who were union members, were not hired because oftheir union affiliation.Finally, as more detailed in the argument by the Gen-eralCounsel, the evidence of antiunion motivation isquite obvious in that Respondent has continued to refuseto hire certain employees of the predecessor,and has re-fused to furnish records pursuant to a valid subpoena.zo20 Due to the failure of Respondentto comply withcertain paragraphsof the subpoena,as aforestated,I have drawn the adverse inference thatthe files,applications,and/or the employment records of outside employ-ees hired by Respondent would reflect that such employees are less quali-fied than the applicant employeesof Daake whowere not hired,and alsosuch people did not meet the standards supposedly set by Dasal for thehiring of employees.There isalso an adverse inference that the recordsand files here in question would have demonstrated that Sczpanski direct-ly participated in the hiring decisions.Moreover,Sczpanski's antiunionstatements attributed to her on April 30 at the Lemay facility amply indi-cate and demonstrate the overall and collective antiunion feelings of Re-spondentand whichwere carried overby Reed inhis hiring at WaltonAs further pointed out, Respondent's failure to articu-lateany definite standard by which employees wereevaluated for selection also raises the suspicion that Re-spondent's true motivation was discriminatory.Sczpanskitold at least two employees they were not hired becauseof Dasal's "gut feelings"about them.Dasal testified hedid not hire Corlotta Malady because she was on medi-cal leave. However, Malady testified that she filed an ap-plication, attended the interview, had been working atLemay prior to the interview, and did not indicate toDasal that she would be taking any immediate medicalleave, but would have her hernia taken care of later on-that it was not "a pressing thing." Regarding Furgerson,Dasal testified that one of the reasons she was not hiredwas because of discrepancies in her applications. Howev-er, at no time during the interview did Dasal confrontFurgerson with those discrepancies.Dasalfurther testified that thebasic reason certainDaake employees were not hired at the Lemay facilitywas becausetheywere not "compatible to his way ofcarrying on his operation," and that this was his standardfor hiring.Dasal,however, did not specify in any par-ticular about how each predecessor employee not hiredwas incompatible, and although Bobby Reed did not tes-tify,Dasa] stated that Reed was familiar with Respond-ent's "criteria" for hiring, so, therefore, it can only be in-ferred thatReedapplied the same criteria to the prede-cessor's employees who had worked at the Walton facili-ty during Reed's participation in the hiring process.Finally, Respondent makes the argument that based onDasal's visits to the facilities, he was dissatisfied with thequality of the activities and work being displayed by thepredecessor's employees and the conditions of the facili-ties under those employees. However, at no time did heconfrontany employees regarding such matters and heretained severalof thepredecessor's supervisorswhowould have the ultimate responsibility of ensuring thatemployees performed their work and that the facilitywas cleaned. It is, of course, very difficult to evaluatethoroughly Respondent's inconsistent hiring practices be-cause of Respondent's refusal to fully comply with thesubpoena.However,I am in agreement that it is reasona-ble to infer there were inconsistencies in hiring, when,for example, Respondent chose to keep, especially at theLemay facility, individualswho had worked for thepredecessor for short periods of time and would nothave strong union sentiments,rather than employeeswith 2 or more years'experience.The evidencein this caseclearly established that Re-spondent was aware that the predecessor's employeeswere members of the Union as a condition of employ-ment; that the Union was going to protect its employees'interests;and that Respondent through the undeniedstatements attributed to Sczpanski was unlawfully moti-vated in not selecting the predecessor's employees. Aprima facie case of an 8(a)(3) refusal to hire the predeces-sor's employees has been established and Respondentpresented no evidence effectively rebutting the GeneralCounsel's prima facie case. LEMAY CARING CENTERF.Whether Respondent is a Successor Employer andhas Bargaining ObligationsThe General Counsel contends that Dasal is a succes-sor to Walton Homes and therefore, under the successor-ship doctrine, is obligated to recognize and bargain withLocal 50.Counsel for Respondent points out that inNLRB v.Burns Security Services,406 U.S. 272, 280 (1972), the Su-preme Court observed that a necessary predicate for im-posing a duty to recognize and bargain with the bargain-ing representative of the seller's employees is the contin-ued appropriateness of the unit and retention of the em-ployees of the predecessor; that subsequent Court andBoard decisions have relied on this language in findingthat a new employer is not a successor because the conti-nuity of thebargainingunit was notmaintained,and thatthe General Counsel has the burden of showing that thetwo separate bargaining units here involved are still ap-propriate.Counsel for Respondentalsomaintainsthat an analysisof the record shows that these unitsare nolonger appro-priate due to the changes in operational structure andprocedures instituted by Respondent-that Dasal's cen-tral business office is in St. Charles, Missouri, and thefour caring facilities or centers,which constitute Re-spondent, are located in St. Louis and are centrally con-trolled; that all employees have similar skills, work clas-sifications, andworking conditions; that the formulatedlabor relations policies and methods of operations applyto all four facilities; that all wages and benefits are set byDasal and the wages of employees at all facilities aresimilar;and that the staffing levels of the facilities aresimilar.Moreover, Respondent performs all data process-ing functions and also provides personnel functions andconsulting services to each of the facilities (e.g., regis-tered nurse, dietician, pharmaceutical); that this recordalso shows there have been temporary and permanenttransfers of employees between facilities and since April30 there have been five or six such transfers; and thatbased on the above factors, it is clear that the separatebargainingunits at the Walton and Lemay facilities areno longer appropriate and the only appropriate unit isone consisting of all four facilities-thatDasalhas addednew job classifications (e.g., food service worker, cook)and has given supervisory authority to formerbargainingunitclassifications(e.g.,chargeCMT and activitydirector/social service designee); and that the additionalclassificationsand change dutiesmilitate againsta findingof the continued appropriateness of the bargaining unit.It is further argued by Respondent that the GeneralCounsel has also failed to prove that there has been con-tinuity in the employing industry, and whether such con-tinuity exists depends on the following factors-the con-tinuity of the same business operations, the continuity ofthe work force, similarity of supervisorypersonnel, simi-larity of service, use of the same facility, similarity ofworking conditions, and similarity of the methods of pro-duction-and that in the instant case Dasal integrated thefacilities into its centralized health care facility operation;that Dasal altered the wages, benefits, and other employ-ment conditions to conform to those of the corporation;that Respondent added new job classifications, changed71the number of employees, and added new responsibilitiesto previously existing classifications; thatDasal also reor-ganized themanagerialhierarchy of the facilities by ex-panding the number of midlevel managementand super-visory positions; and that none of the facilityadministra-tors of the predecessor were retained by Respondent asfacility administrators.Furthermore,maintainsRespondent, substantialcapitalimprovements were made to the physical structure of thethree facilities, as aforestated. It is also maintained byRespondent that Dasal altered patient care from the es-sentiallymaintenance care provided by the predecessorto that of a "caring center," and that Dasal also institut-ed new procedures for feeding patients and dispensingmedication.Moreover, the number and identity of pa-tients at the three facilities changed after April 30, andRespondent also accepted private patients, whereas onlyDepartment of Mental Health patients were cared forprior to May 1.Counsel for Respondent further points out that thethird criterion in determining the successorshipissue isthe continuity of the work force-that is whether a ma-jority of the new employer's work force were employedby the former employer, and that sinceBurnsthe Boardhas never found successor status absent a finding of thismajority. Counsel for Dasalmaintainsthat the uncontro-verted record evidence shows that a majority of Re-spondent's work force at the Walton, Lemay, and Rock-hill facilitieswere not employed by Daake-at Walton,only 3 Daake employees (Margaret Irvin, Jeanne Mar-shall, and Freddie Garvin) were employed in a workforce of approximately 29 employees. At Lemay, 8 em-ployees (Charlotte Sczpanski,Dana Williams, EstelleMeyers, Ron Lindsey, Pam Winkle, Terry Ervin, ShirleyMenendez, and Judith Poe) were employed (or offeredemployment) in a work force of approximately 29 em-ployees.At Rockhill, only 8 or 9 employeeswere em-ployed in a work force of 24.Moreover, argues Respondent, even if a successor em-ployer, Respondent had no obligation to recognize andbargain with Local 50 concerning the employees in theWalton and Lemay bargaining units because of a good-faith doubt based on objective considerations, and thatone such objective consideration supporting an employ-er'swithdrawal of recognition is statements made byunion representatives implying the Union's lack of major-ity support, and in the instant case Local 50 PresidentWilliam Stodghill acknowledged that Local 50 did notrepresent a majority of employees.Finally, it is the contention of Respondent thatDasal'srefusal to recognize Local 50 is also justified by Local50's conduct toward employees of Dasal-that Local 50has never expressed any interest in or willingness to rep-resent the employees of Dasal at Walton, Lemay, andRockhill facilities, but rather it has repeatedly demandedthatDasal "rehire" the Daake employees at the Waltonand Lemay facilities. Furthermore, the natural effect ofthis demand would be for Dasal employees to lose theirjobs, and such a demand substantially conflicts withLocal 50's obligations to employees of Respondent and isinimical to any bargaining relationship between Local 50 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Dasal.In addition,the Board has refused to requirean employer to recognize and bargain with a union whenthe union has made threats of violence as did Local 50and, at the very least,Local 50 should be required todemonstrate that it represents a majority of Dasal em-ployees(in an appropriate unit)in a Board election con-ducted in an atmospherefree of Local50's coercive tac-tics and threats. 2 tIt is well settled that when one employer becomes thesuccessor to another, that employer is required by Sec-tion 8(a)(5) of the Act to assume the duty to bargainwith the exclusive representative of the predecessor'semployees in an appropriate bargaining unit.As the Board recently said,"In determining successor-ship,the keynote is whether there is substantial continui-ty of the employing industry."Saks FifthAvenue, 247NLRB 1047(1980). Analysis of this in turn requires con-sideration both of the work done and the work forcedoing it, and underBurns,supra,factors to be consideredinclude: (1)whether there is continuity in work force; (2)whether there is continuity in the employing industry;(3)whether there is a continuity in appropriateness ofunit;and (4) the impact of hiatus in operation. Respond-ent, in the instant matter,appears to argue,as aforestat-ed, that it is not a successor underBurnsbecause (a) Re-spondent did not hire,as a majority of its employees, thepredecessor's employees;(b) bargaining units alleged inthe complaints are inappropriate as they relate to Re-spondent;22 and (c)there have been material changes inthe operations at the Walton and Lemay facilities underRespondent.Respondent admits there was no hiatus inthe operations of the facilities.The complaint alleges two separate bargaining units ofemployees.2381By mailgrams dated May 1, the president of Local 50, WilliamStodghill, notified counsel for Respondent that Dasal had faded and re-fused to rehire the predecessor employees to avoid bargaining, and de-manded immediate recognition on the basis that the Union would haverepresented a majority but for Respondent's unlawful conduct Stodghillthen went on to state that if the employees of the predecessor were notrehired, he would assert their rights by all lawful means including picket-ing, and which might entail a strike beginning on May 13. Under the cir-cumstances here, I do not deem such mailgrams to imply the Union'slack of majority, nor do these notifications contain any unlawful threatsor the instigation of any violence. The possible measures mentioned byStodghill are well recognized and established protected activity in situa-tions of this kind, and the Union also notified Respondent that they re-mained ready and willing to meet in an attempt to resolve these matterspeacefully. See G C. Exhs. 11 and 12.'$ Respondent points out that the Board did not determine appropn-ateness of either bargaining unit-the complaint states only that Local 50was "designated" as the bargaining representative of the Walton unit, andthe Lemay unit was the result of a stipulation of the parties. Thus, therehas never been any conclusive determination that these units are appro-priate.ae The unit at Respondent'sWaltonfacility is set forth as follows:All employees of the Employer at 4527 Forest Park Blvd., StLouis Missouri, EXCLUDING office clerical and professional em-ployees, guards and supervisors as defined in the Act, as amendedThe unit at Respondent'sLemayfacility is set forth as follows.All employees employed by the Employer at its 1204 TelegraphRoad, St Lows, Missouri facility, including certified medicine tech-nicians,nursing assistants,activity employees, laundry, dietary andhousekeeping employees, EXCLUDING office clerical and profes-sional employees,registered nurses, licensed practical nurses, guardsand supervisors as defined in the ActAt the hearing before me no credible evidence or testi-mony was solicited by Respondent establishing that anyother unit or units were appropriate or that these sepa-rate units were inappropriate,and no reliable evidencewas presented that there had been any substantial dimi-nution in scope of unit,or organizational changes of Re-spondent reflecting smaller units,materially different, orshowing a change in the employing industry.Moreover,as indicted,the presumptions of majoritystatus applicable to theWalton and Lemay units underthe predecessor are equally applicable to Respondent,unless overcome by the requisite evidence and degrees ofproof.Concerning the Lemay unit,the presumption of con-tinued majority status on April 30 was irrebuttable, be-cause the certification year did not expire until May 2.Concerning the Walton unit, Respondent again did notrebut the presumption of continued majority status byany clear,convincing, or cogent evidence.24 In fact, noevidence was presented to rebut the presumption of con-tinued majority status,and this is especially so where Re-spondent did not hire a number of Daake employees fordiscriminatory reasons to avoid having a majority of thepredecessor's employees at the facilities,as I have foundpreviously.25Under these circumstances,there has beena continuity in the appropriateness of the units, and I sofind.Respondent argues that the employing entity haschanged as a result of its reopening of the kitchen anddining areas,and by changing certain operational proce-dures,as detailed earlier herein.I am in agreement thatnotwithstanding those changes,the record is clear thatRespondent has continued to operate both the Waltonand Lemay facilities as intermediate care facilities, pro-viding such care to thesamepatients,at thesamefacili-ties, in basically thesamemanner as was performed bythe predecessor's employees and with no interruption of24 Since 1973,the Union has been the designated collective-bargainingrepresentative of theWalton unit, and such recognition has been em-bodied in successive collective-bargaining agreements,the most recent ofwhich is effectiveby itstermfor the periodMay 1, 1983,through April30, 1985.as A normal condition precedent underlining an obligation to bargainis,of course,a finding that the union in question represented a majorityof the employees within the unitClearlythe ChargingPartyin the in-stant case did not represent a majority of Respondent's new hires when itrequested recognition-may such a majority then be presumed as amatter of law?Several casesso holdon the theory that but for the suc-cessorEmployer'sdiscriminatory refusal to offer employment to thepredecessor's unit employees, the Union would have continuedto enjoymajority representative status within the unit,or that a bargaining orderis necessary to provide an adequate remedy for the 8(a)(3) violationCertainly it was Respondent's discriminatory refusal to employ manyof the unit employees which renders it impossible at this time to deter-mine whether,but for such discrimination,the Union would have repre-sented a majority of Respondent's employees within the unit on the take-over on April 30.However, a wrongdoer should not be permitted to relyon its own wrongdoing to avoid the consequences therefor;i e.,Dasalshould not be permitted to avoid a bargaining order by preventing theUnion from securing majority representative status among its unit em-ployees by refusing to hire applicants for employment within the unit be-cause of their membership in or representation by the Union and cover-age by the bargaining contract.Foodway of ElPaso,supra.Moreover,there is a presumption of majorityfor life ofthe contract,and in the in-stant case bargaining contracts were in effect at both centers at the timeof the purchase by Dasal LEMAY CARING CENTERservice or operation.Under these circumstances, themere fact that there has been a name change,some re-modeling,a few administrative changes and designation,and resumption of previous operations in the kitchen anddining areas does not destroy the continuity of employerindustry that exists at the Walton and Lemay facilities.Foodway ofEl Paso,supra at 936-937.In the final analysis,Respondent did not changepatients/residents when it began operation after the sale,nor did the type of operations,i.e.,providing intermedi-ate care,change after the sale;Respondent also em-ployed basically the same classifications of employees asdidDaake;Respondent is operating out of the samephysical facilitieswith much of the same equipment asDaake,and, as aforestated,there was no interruption ofservices to patients/residents at either theWalton orLemay facilities as a result of the sale.For the reasonsset forthabove,the record establishesthat Respondent is a successor to Daake with a duty andobligation to bargain with the Charging Party as the rep-resentative of employees at the Walton facility unit andthe Lemay facility unit.Respondent admits that it re-fused to recognize and bargain,on request,with theCharging Party.Under these circumstances, I havefound that a violation of Section 8(a)(5) of the Act hasbeen established.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.In view of Respondent's adoption of the discriminato-ry policy of refusing to hire a majority of Daake's em-ployees within the units, I recommend that Dasal be di-rected to offer immediate employment to each of the em-ployees named on the attached Appendix A and to posi-tions they held on April 30, without prejudice to theirseniority and other rights and privileges, dismissing, ifnecessary, all employees in the units hired by Dasal sinceitcommenced operations, and make them whole for anylosses they may have suffered as a result of the discrimi-nation against them by paying to each a sum of moneyequal to that which they would have earned in Dasal'semploy from the date Dasal commenced to operate theWalton and Lemay Caring Centers less their net earn-ings, if any, during the backpay period, computed in ac-cordance with the formula set forth in F.W. WoolworthCo., 90 NLRB 289 (1950), together with interest at therate of 6 percent per annum on the resultant backpay, inaccordance with the principle set forth inIsisPlumbingCo., 138 NLRB 716 (1962).In view of Dasal's refusal to bargain with the Union atits request in violation of Section 8(a)(5) and (1) of theAct, I recommend that Dasal be directed to bargain ingood faith with the Union at its request concerning thewages, rates of pay, and hours and conditions of employ-ment of the employees in the units.CONCLUSIONS OF LAW731.At all timesmaterial,DasalCaring Center, Inc. andWalton Homes, Inc. were employersengaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The units set forth herein are appropriate ones forthe purposes of collective bargaining,and at all timespertinent the Union has been the duly designated collec-tive-bargaining representative of a majority of the em-ployees within those units.4.For the purposes of the Act, Dasal is a successoremployer to Walton Homes with respect to the caringcenters of Lemay and Walton.5.By telling employees they would be hired if theywithdrew from the Union, by conditioning employmenton withdrawal from the Union, and by interrogating em-ployees about their union activities, Respondentengagedin unfair labor practices in violation of Section 8(a)(1) ofthe Act.6.By adopting the policy of refusing employment tounit employees employed by Walton Homes because oftheirmembership in or representation by the Union andtheir coverage by a contract between Daake and theUnion, Dasal engaged in unfair labor practices in viola-tion of Section 8(a)(3) and (1) of the Act.7.By failing and refusing to accede to the Union's re-quests for recognition and bargaining as the exclusivebargaining representative of a majority of the employeesin the units, Dasal engaged in unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act.8.The above-described unfair labor practice is anunfair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed26ORDERThe Respondent, Dasal Caring Centers, Inc., d/b/aLemay Caring Center, and Dasal Caring Centers, Inc.,d/b/a Walton Caring Center, St. Louis, Missouri, its offi-cers, agents, successors,and assigns, shall1.Cease and desist from(a)Refusingto recognize and bargain with the Unionas the exclusive representative of the employees in thepreviously described appropriate units with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment of the unit employ-ees.(b)Refusing to employ employees of its predecessorwithin theunitspreviously described because of theirmembership in or representation by the Union and theircoverage by conracts between Daake and the Union.26 If no exceptionsare filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as providedin Sec102 48 of theRules,be adopted by theBoard and all objectionsto them shall be deemed waivedfor all pur-poses 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Telling employees they would be hired on theirwithdrawal from the Union.(d) Telling employees that their continued employmentdepended on their withdrawal from the Union.(e) Interrogating employees about their union activi-ties.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, recognize and bargain in good faithwith the Union as the exclusive representative of the em-ployees in the previously described units with respect tothe rates of pay,wages,hours, and other working condi-tions of the employees therein and, if understandings arereached, embody such understandings in signed agree-ments.(b)Offer immediate employment to each of the em-ployees within the previously described units as listed inAppendix A.(c)Make whole each of the employees describedabove in the manner set forth in the remedy section ofthe decision.(d) Preserve and, on request, make available to author-ized agents of the Board for examination and copying, allpayroll records, social security payments records, time-cards,personnel records and reports, and all otherrecords necessary or useful in computing the amount ofbackpay due or determining compliance with any provi-sions hereof.(e)Post at itsWalton and Lemay Caring facilities,copies of the attached notice marked "Appendix."2727 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-Copies of the notice, on forms provided by theRegionalDirector for Region 14, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIX AAdams, Brenda SueCockrell,WandaDarby, CherylDuffen, RozellaDuroso, DeborahFurgerson, JacquelynRobinson, AnnetteRothiff, BeulahSmith, Bobbie JeanSmith, ElizabethWilson, VirginiaDonaldson, AlbertaMartin,Carol A.Rogers, SarahIrby,MagnoliaThompson, EdnaCluck, PaulaBishop, EdnaHall, LucindaHatcher, RuthMitchell, DianeGries, AnitaKiser, DorothyLambert, Mary AnnMalady, CorlottaMartin, ElizabethNewton, Linda L.Rozgowski, DebbieGlass, EvelynDrennan, Marie